DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (a judicial exception without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	MPEP 2106 Step 2A – Prong 1:
The claims are directed to the abstract idea of matching utility consumers to utility providers and generating recommendations. This is shown in the recited representative functions of the independent claims— receiving at least one utility consumption information from at least one utility consumption information source, wherein the at least one utility consumption information is associated with at least one 

	
	The limitations, as drafted and detailed above, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because the limitations above are setting forth non-technical particulars of a commercial interactions (i.e., in the terminology of the 2019 Updated Guidance, commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  Additionally, a human being could mentally or use pen and paper to perform the above process steps including analyzing utility consumption information, environmental 

	 
	MPEP 2106 Step 2A – Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("communication device", “a processing device”—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, analyzing, generating and storing data).  
	
	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above (i.e., gathering consumer information and provider information and generating recommendations).  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
	MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("communication device", “a processing device”--- see Specification ¶¶ 0091 describing these variously as standard examples of the state of the art, and in a manner that indicates that the additional elements are sufficiently well-
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., inputting, receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  The claims at no point go beyond merely "organizing [existing] information into a new form." Digitech Image Tech's v. Electronics for Imaging, 758 F.3d 1344, 1351 (2014).  "The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  
Dependent Claims Step 2A:
The limitations of the dependent claims merely set forth further refinements of the abstract idea identified at step 2A—Prong One, without changing the analysis already.  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims identified at step 2A—Prong Two.  
	Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  These do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

The analysis above applies to all statutory categories of invention.  







Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US 20190372345 to Bain et al. discloses methods and systems for an automated utility marketplace platform. In embodiments, the methods and systems of the present disclosure include networked production probes configured to capture production data from a plurality of energy providers and networked consumption probes configured to capture consumption data from a plurality of consumers of energy from a consumer energy distribution network. The system includes a machine learning engine configured to receive and analyze the production data and the consumption data to detect patterns, including patterns of consumer and producer behavior. The UI 1970 with visual element 2902 may also include buttons 2942 or other UI elements by which a user may obtain an indication of the estimated total capacity of market platform 100 based on environmental conditions.

(II) US 20200412565 to Sanders et al. discloses an apparatus and method for displaying data in an immersive environment to (i) obtain data from a plurality of distributed sensors (e.g., at various locations within a site being monitored and/or 

(III) US 20160364646 to Fischer discloses methods and systems for recommending an energy storage device. A method of the subject technology can include steps for aggregating consumption data for a customer, receiving energy production data for each of a plurality of energy production sources, and determining a utilization efficiency score for each of the plurality of energy storage devices based on the consumption data and the energy production data. Environment 200 may also include other power generation systems (e.g., power production sources) in addition to utility 202, which may be coupled to power infrastructure 204, or associated with one or more consumption site 206 and/or 208. Notifications provided to the customer may include recommendations and cost comparisons for recommended energy storage devices, such as batteries or advanced water heating devices.



(V) US 20140114724 to Coene et al. discloses a system and method for determining utility cost savings. The system including at least one processor configured to determine recommendation information may be configured to determine a power factor value for the at least one site, determine whether at least one tariff applicable to the at least one site specifies a power factor charge for the power factor value, and include, in the recommendation information responsive to determining that a power factor charge is specified, information describing the power factor charge. The at least one processor configured to determine recommendation information may be configured to determine a storable amount of a utility that can be stored at the at least one site, calculate a savings based on a consumable amount of the utility that can be consumed from the storable amount, calculate a difference between a cost of storing the storable amount and the savings, compare the difference to a threshold, and include, in the recommendation information responsive to the difference being beyond the threshold, information describing storing the storable amount.

A Non Patent Literature search was conducted and no relevant art was found.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625